PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
 United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/720,373
Filing Date: 29 Sep 2017
Appellant(s): Hare et al.



__________________
Duane A. Stewart III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 29, 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated January 29, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9, 11 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over McNiece et al., (WO 2009/140452; IDS 12/11/2017, previously cited) (“McNiece”), in view of McGonagie et al., (US 2010/0260721; IDS 12/11/2017, previously cited) ("McGonagie"), and Herrmann et al., (Am. J. Physiol Regul. Intergr. Comp. Physiol, 2010; IDS 12/11/2017, previously cited) ("Herrmann"), as evidenced by Kuci et al., (Haematologica, 2010; IDS 12/11/2017, previously cited) (“Kuci”).
McNiece is directed to a culture system and methods that provide stem cells isolated from bone marrow for use in transplantation.  The desired stem cell population is isolated using antibodies to select for cells having a phenotype of CD271+, CD105- (paragraphs [0013], [0019] and [0050]-[0052]).
Regarding claim 1, McNiece’s claims 1-6 claim the following method:
1. A method of isolating and culturing non-adherent stem cells comprising: obtaining a biological sample from an animal; isolating bone marrow from the biological sample; isolating and culturing cells obtained from the bone marrow; contacting the cells with antibody and separating the cells to isolate stem cells; and, isolating and culturing non-adherent stem cells.
2. The method of claim 1, wherein the antibody is directed to a cell surface marker comprising CD271 and tro-1.
3. The method of claim 1, wherein the stem cells are separated by magnetic or cell sorting means.
4. The method of claim 1, wherein the cells are cultured in a pliable tissue culture container and mechanical forces are applied to prevent adherence of the cells in the tissue culture container.
5. The method of claim 1, wherein the non-adherent stem cells are isolated by phenotype CD271+, CD105".

Therefore, McNiece’s method isolates CD271+ mesenchymal stem cell precursors from bone marrow of a subject”.  
As to the limitation “wherein the subject is the same or different than the patient”, although McNiece’s claim 1 does not further teach the subject is the same or different than the patient, McNiece’s claim 8 claims a method of repairing and regenerating tissues by transplanting the isolated stem cells, and claim 13 claims the stem cells are obtained from allogeneic or autologous sources.  Thus, McNiece does render obvious the subject is the same or different than the patient, that is, McNiece teaches the limitation required by the current claim and as all limitations are found in one reference it is held that the subject is the same or different than the patient is within the scope of the teachings of McNiece, and thus renders the invention of claim 1 prima facie obvious.  The rationale to support this conclusion of obviousness is that the single reference provides the teachings and suggestion the subject is the same or different than the patient.  Furthermore, there is no evidence on the record that shows that the claimed combination has any greater or unexpected results than that exemplified by McNiece.
As to the limitation “administering to the patient by direct myocardial injection a therapeutically effective amount of freshly isolated CD271+ mesenchymal stem cell precursors”, McNiece teaches that the stem cells can be grafted or transplanted to a subject (paragraph [0083]-[0084]) via injection including endoscopic retrograde injection or directly into cardiac tissue (paragraph [0095]) and administered in a concentration ranging from 105 -108 cells per kg body weight, which reads on administering to the patient by direct myocardial injection” and “administering a therapeutically effective amount” of the isolated CD271+ mesenchymal precursors, thus meeting the limitation of claim 1.
	As to administering freshly isolated cells, McNiece teaches the stem cells are expanded in culture and are not freshly isolated.  However, McGonagie is also directed to methods of isolating CD271+ mesenchymal stem cells from bone marrow for clinical use employing collagenase digestion and magnetic separation that provides an enriched population of CD271+ cells (Abstract and Example 1, paragraphs [0116]-[0125]).  McGonagie teaches it is desirable to “secure an immediate, convenient source of MSCs that do not have to be expanded in vitro” (paragraph [0011]), particularly since culture expansion is time consuming (paragraph [0007]), can lead to phenotypic drift (paragraph [0008]) and expansion in culture may lead to senescence of MSCs that could lead to loss of function in vivo (paragraph [0009]). Thus, McGonagie has established it was well-known that CD271+ mesenchymal stem cells can be freshly isolated for clinical purposes.  Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to substitute freshly isolated CD271+ mesenchymal stem cells, as taught by McGonagie, as the CD271+ stem cells in the method of McNiece for the predictable result of successfully providing CD271+ stem cells for therapeutic purposes, thus meeting the limitation of claim 1. McGonagie has shown that CD271+ mesenchymal stem cells can be freshly isolated, thus improving efficiency by saving time and avoiding phenotypic drift that can occur during in vitro expansion; thus one would have had a reasonable expectation of successfully substituting freshly isolated CD271+ mesenchymal stem cells in the method of McNiece. Substitution of one element for another known in the field is considered to be obvious, KSR International Co. v Teleflex Inc 82 USPQ2d 1385 (US 2007) at page 1395.
As to the limitation “treating the cardiovascular disease or disorder in the patient” and the specifically recited diseases and disorders, McNiece (paragraph [0083] and claim 15) specifically uses the CD271+ stem cells in a method of repairing and regenerating tissue, as well as specifically transplanting into cardiac tissues of patients suffering from cardiac disease or disorders such as myocarditis, angina, congenital heart disease, coronary heart disease (atherosclerosis) and chronic heart failure, thus meeting the limitation of claim 1.
As to the limitation “wherein the CD271+ mesenchymal stem cell precursors engraft in the heart of the patient in infarct and border zones”, it is initially noted that McNiece teaches the same method of directly injecting/delivering CD271+ mesenchymal stem cell precursors to cardiac tissue as disclosed in the instant specification at paragraph [0131], which CD271+ cells were shown to have a high degree of engraftment and being capable of differentiating to myocytes and vascular cells (i.e. myocardial and vascular lineages).
It is further noted that, although McNiece, at paragraph [0033], teaches the stem cells have a great capacity to integrate into a tissue and continue to proliferate resulting in regeneration of damaged tissue, and teaches directly administering the therapeutic stem cells to cardiac tissue (paragraph [0095]), and further teaches it is well-known to inject the MSCs into infarcted heart tissue (paragraph [0157]), McNiece differs from the instant invention in that McNiece does not explicitly state that the treated regions of damaged myocardium, in which the CD271+ non-adherent mesenchymal stem cells Materials and Methods, Preparation of mouse bone marrow mesenchymal cells, page R371).  Thus, Herrmann establishes that it was well-known in the art that bone marrow-derived mesenchymal stem cells could be injected, i.e. engrafted at infarct border zones in order to treat cardiovascular diseases or disorders.
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method taught by McNiece by administering, i.e. injecting, the mesenchymal stem cells in infarct border zones with a reasonable expectation of success. Thus, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
Regarding claim 3: McNiece discloses the CD271+ stem cells are isolated from allogeneic, autologous or syngeneic sources and the CD271+ stem cells (paragraphs [0016] and [0022]), thus meeting the limitation of claim 3.
Regarding claims 4 and 5, it is noted that McNiece teaches the CD271+ (non-adherent) stem cells can be injected directly into cardiac tissue (paragraph [0095]). McNiece does not further teach the stem cells differentiate into myocytes or cardiomyocytes, or the other cells recited in claim 4, or that the cells differentiate into the lineages recited in claim 5 (e.g. myocardial).  However, McNiece teaches the same method of directly injecting/delivering CD271+ mesenchymal stem cells to cardiac tissue as disclosed in the instant specification at paragraph [0131], which CD271+ cells 
Thus, under the principles of inherency, when the prior art method is the same as a method described in the specification for carrying out the claimed method, it can be assumed the method will inherently perform the claimed process.  See In re Best, 562 F. 2d, 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) and Ex parte Novitski, 26 USPQ 2d 1389 (Bd. Pat. App. & inter. 1993).  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).  Thus, because McNiece teaches administering the same stem cell composition directly to the same cardiac tissue as the claimed method, McNiece’s stem cells will necessarily differentiate into myocytes (i.e. myocardial lineage), thus meeting the limitations of claims 4 and 5. The fact that McNiece carries out the same method steps as in the instant application means that any and all results of the method of McNiece, whether recognized at the time of publication or not, were inherently achieved by the reference method.
Regarding claim 9: Kuci evidences that the CD271+ mesenchymal stem cells produce high levels of cytokines (Results, page 651), thus the CD271+ mesenchymal stem cells administered by McNiece necessarily provide cytokines to the patient, thus meeting the limitation of claim 9.
Regarding claim 11, McNiece teaches the stem cell composition can be administered in a single dose ranging from 105 cells/kg of body weight to 108 cells per kg varying concentrations), which may be repeated daily, weekly, monthly, yearly, or as considered appropriate by the treating physician (paragraph [0095]), thus meeting the limitation of claim 11.
Regarding claim 16, McNiece teaches (paragraph [0133]) evaluation of the differentiation potential of the NA-MSC cells. When cultured in the cocktail of growth factors, NA-MSC demonstrated a cardiogenic potential with expression of alpha sarcomeric actin and Nkx2.5 (Figure 6). Thus, McNiece has demonstrated the method wherein the expression of myogenic markers (e.g. α-sarcomeric actin and Nkx-2.5) are identified, thus meeting the limitation of claim 16.


(2) Response to Argument

Regarding claims 1, 3-5, 9, 11 and 16, Appellant has traversed the rejection of record on the grounds that none of the cited art teaches or suggests all the limitations of claims 1, 3-5, 9, 11 and 16, as discussed in the Appeal Brief at page 9.  Appellant asserts that the cited reference to McNiece fails to teach or suggest two limitations of instant claim 1, which, as Appellant indicates at page 10 of the Appeal Brief, these two limitations are addressed by McGonagie and Herrmann.  However, Appellant asserts there is no suggestion for modifying McNiece to utilize freshly isolated CD271+ mesenchymal stem cell (MSC) precursors since McNiece teaches use of expanded CD271+ MSC precursors. Appellant further asserts that the rejection is based on a conclusory rationale and the rationale for modification of McNiece is based on impermissible hindsight (Appeal Brief, page 12).

In response to Appellant’s argument that the combined prior art fails to teach or suggest all the limitations of claim 1, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Appellant’s arguments asserting the rejection is based on a conclusory rationale, it is noted the limitation directed to freshly isolated CD271+ MSC precursors is addressed in the Final Office action at pages 7-8 and is based on a simple substitution rationale (MPEP 2141 (III):Rationale (B)).  Thus, the analysis is made explicit and the rejection provides some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
Specifically, the rationale for combining McNiece and McGonagie is based on McGonagie’s teaching that it is well-known that enriched populations of CD271+ MSC precursors are easily obtained by collagenase digestion and magnetic separation (Abstract and Example 1, paragraphs [0166]-[0125]) and are utilized for clinical applications, including cardiac muscle repair following myocardial infarction and cardiomyopathies (paragraphs [0067], [0069] and [0073]).  McGonagie teaches the isolation of fresh CD271+ stem cells provides an immediately available source of therapeutic stem cells that do not require expensive or time consuming ex vivo 
Therefore, given the intention of McNiece is to provide a CD271+ mesenchymal stem cell population for use in treating cardiovascular diseases such as angina, congenital heart disease, coronary heart disease (atherosclerosis) and chronic heart failure by directly injecting the stem cells (paragraphs [0083]-[0084] and [0095]; claim 15), and given McGonagie teaches freshly isolated CD271+ MSC precursors are easily obtained, avoid time consuming expansion and provide the additional benefit of phenotypic stability, as compared to ex vivo expanded CD271+ MSC precursors, one of ordinary skill in the art would be motivated to substitute the freshly isolated, immediately available stem cell population in the treatment method of McNiece since doing so provides an immediately available therapeutic agent, thus expediting the patient’s treatment plan.
As to Appellant’s remarks that the rationale fails to account for the significant technical differences (Appeal Brief, page 12, last paragraph), it is noted Appellant’s remarks do not further specify the asserted technical differences.  However, in response to Appellant’s assertion, it is noted that both McNiece and McGonagie are directed to therapeutic methods employing CD271+ MSC precursors, wherein the specific cell type is administered for treating cardiovascular diseases or disorders.
Further regarding Appellant’s assertion that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the rejection of record clearly takes into account the disclosures of McNiece (WO 2009/140452, published November 19, 2009) and McGonagie (US 2010/0260721, published October 14, 2010),  which is knowledge within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants's disclosure.  The rejection of record (Final Office Action January 29, 2020, pages 6-8) points to specific disclosures in the cited prior art that describe the limitations of Appellant’s claimed method.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases).  Appellant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

	Appellant has further traversed the rejection of record on the grounds that McNiece fails to teach or suggest treating damaged myocardium in which freshly isolated CD271+ mesenchymal stem cell precursors are transplanted are infarct or 
	Appellant’s argument has been fully considered, but is not found persuasive. 
	In response, it is initially noted that Appellant’s argument appears to be directed to the limitation that the CD271+ MSC precursors engraft in the heart of the patient in infarct and border zones. As to the administration of freshly isolated CD271+ MSC precursors, it is noted this limitation is discussed above and rendered obvious by the teaching of McGonagie for the same reasons set forth in the Final Office action, and as set forth above.
	As to Appellant’s arguments regarding the cited reference to McGonagie and the limitation directed to the stem cell engraftment in infarct and border zones, as discussed in the Appeal Brief (pages 13-14), it is noted that McGonagie is not relied upon for this limitation.
	In response, it is respectfully submitted that McGonagie is relied upon to support the obvious modification of McNiece to use freshly isolated CD271+ MSC precursors. McGonagie is not relied upon for teaching direct administration of the CD271+ MSC precursors for engraftment in infarct and border zones as this limitation is addressed by the combination of McNiece and Herrmann. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

As indicated in the Final Office action (pages 8-9), McNiece teaches direct myocardial injection of CD271+ MSC precursors (paragraphs [0083]-[0084] and [0095]). Thus, McNiece teaches the same method of administration as disclosed in the instant specification at paragraph [0131], which discloses that CD271+ MSC precursors have a high degree of engraftment supporting the idea that cardiac recovery is due to cell engraftment in the injured myocardium.  The instant specification (paragraph [0136] and Fig 9A and 9D) discloses MSC engraftment in infarct and border zones after administration by direct transendocardial injection.  McNiece further teaches it is well-known to inject the CD271+ MSCs into infarcted heart tissue (paragraph [0157]).  The only difference between McNiece and the claimed invention is that McNiece does not explicitly state that the treated regions are infarct or border zones.  However, as discussed in the Final Office action (pages 12-13), in response to Appellant’s previous arguments regarding the limitation directed to engraftment of cells (Appellant’s Remark 11/1/2019, pages 9-11), the fact that McNiece carries out the same method step of direct myocardial injection, employing the same CD271+ stem cells, as in the instant application means that any and all results of the method of McNiece, specifically engraftment in infarct and border zones, whether recognized at the time of publication or not, would necessarily be achieved by the reference method.  Moreover, a composition and its properties are inseparable. Therefore, if the prior art teaches the same composition (CD271+ MSC precursors), the properties Appellant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 
Furthermore, the cited reference to Herrmann establishes that it was well-known in the art that bone marrow-derived mesenchymal stem cells could be injected, i.e. engrafted at infarct border zones in order to treat cardiovascular diseases or disorders. Thus, one would have had a reasonable expectation of successful engraftment.
In response to Appellant’s arguments asserting the rejection is based on a conclusory rationale, as discussed in the Appeal Brief (first paragraph, page 15), it is noted the limitation directed to stem cell engraftment is addressed in the Final Office action at pages 8-9 and is based on the combined teachings of McNiece and Herrmann.  Thus, the analysis is made explicit and the rejection provides some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396.
As to Appellant’s remarks that the rationale fails to account for the significant technical differences, as discussed in the Appeal Brief (first paragraph, page 15), it is noted Appellant’s remarks do not further specify the asserted technical differences.  However, in response to Appellant’s assertion, it is noted that both McNiece and Herrmann are directed to treating myocardial infarction damage by injection of mesenchymal stem cells.
Further regarding Appellant’s assertion that the rationale for modification of McNiece based on McGonagie is only based upon improper hindsight reasoning, as discussed in the Appeal Brief (first paragraph, page 15), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rejection of record clearly takes into account the disclosures of McNiece (WO 2009/140452, published November 19, 2009) and McGonagie (US 2010/0260721, published October 14, 2010), disclosed at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellants's disclosure.  The rejection of record (Final Office Action January 29, 2020, pages 6-9) points to specific disclosures in the cited prior art that describe the limitations of Appellant’s claimed method.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases).  Appellant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

	As to Appellant’s remarks asserting that Herrmann fails to cure the asserted deficiencies in the combination of McNiece and McGonagie, as discussed in the Appeal 
	In response to Appellant’s argument that Herrmann does not teach freshly isolated CD271+ stem cells, as discussed in the Appeal Brief (page 15), it is noted, as set forth above, Herrmann is not relied upon for this limitation, as this limitation is addressed by McGonagie, as set forth above.
	Further, as to Appellant’s assertion that McGonagie does not disclose any experimental data suggesting  administration of freshly isolated CD271+ cells would lead to engraftment in the heart, as discussed in the Appeal Brief (last paragraph, page 15 to first paragraph, page 16), it is noted the limitation directed to engraftment is addressed by the combination of McNiece and Herrmann.  Thus, in response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
	Additionally, regarding Appellant’s assertion that the teaching of McNiece would lead to a conclusion that the skilled artisan could not have predicted whether the claimed process would lead to engraftment of the cells, it is noted that Appellant’s argument has been fully considered, but is not found persuasive since the instant specification (paragraph [0131]) discloses the same cell type (CD271+ MSC precursors) necessarily engraft upon direct myocardial injection. Therefore, given McNiece teaches direct myocardial injection of the same CD271+ MSC precursors, one of ordinary skill would have predicted that the properties that Appellant discloses and/or claims are necessarily present since a composition and its properties are inseparable.  In re Spada, 

	Further regarding Appellant’s assertion that the modification of McNiece is contrary to the disclosure found in Herrmann and teaches away from the modification since Herrmann teaches engraftment of mouse mesenchymal stem cells purified and cultured under adherent conditions and does not teach freshly isolated CD271+ MSC precursors, as discussed in the Appeal Brief (pages 16-17), Appellant’s arguments have been fully considered, but are not found persuasive.
In response to Appellant’s argument that the modification of McNiece is contrary to the disclosure found in Herrmann, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
As set forth above, the cited reference to Herrmann establishes that it was well-known in the art that bone marrow-derived mesenchymal stem cells could be injected, i.e. engrafted, at infarct border zones in order to treat myocardial infarction damage Thus, one would have had a reasonable expectation of successful engraftment.  There is no teaching in Herrmann that freshly isolated CD271+ MSC precursors will not engraft upon direct injection. 
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the rejection of record clearly takes into account the disclosures of McNiece (WO 2009/140452, published November 19, 2009) and Herrmann (published May 19, 2010), disclosed at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.  The rejection of record (Final Office Action January 29, 2020, page 9) points to specific disclosures in the cited prior art that describe the limitations of Appellant’s claimed method.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 F.2d 413, 425 (CCPA 1981) (citing cases).  Appellant is reminded that “[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

In response, as set forth in the Final Office action (page 10), it is noted that McNiece teaches the CD271+ (non-adherent) stem cells can be injected directly into cardiac tissue (paragraph [0095]). McNiece teaches the same method of directly injecting/delivering CD271+ mesenchymal stem cells to cardiac tissue as disclosed in the instant specification at paragraph [0131], wherein CD271+ cells were shown to have a high degree of engraftment and being capable of differentiating to myocytes and vascular cells (i.e. myocardial and vascular lineages).
Thus, because McNiece teaches administering the same stem cell composition directly to the same cardiac tissue as the claimed method, McNiece’s stem cells will necessarily differentiate into myocytes (i.e. myocardial lineage), thus meeting the limitations of claims 4 and 5. The fact that McNiece carries out the same method steps as in the instant application means that any and all results of the method of McNiece, whether recognized at the time of publication or not, were inherently achieved by the reference method.
There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of the invention, but only that the subject matter is in fact inherent in the prior art reference. See Schering Corp. v. Geneva Pharm. Inc, 339 F.3d 1373, 1377, 67, USPQ2d 1664, 1668 (Fed. Cir. 2003).  See also Toro Co. v. Deere & Co. 355 F.3d 1313, 1320, 69 USPQ2d 1584, 1590 (Fed. Cir. 2004).
Further, regarding Appellant’s assertion that the rationale does not identify what “McNiece’s stem cells will necessarily differentiate into myocytes” means, and thus does not provide any rational underpinning for the modification being proposed, as discussed in the Appeal Brief (fourth paragraph, page 17), Appellant’s argument has been fully considered, but is not found persuasive for the reasons set forth immediately above. Specifically, McNiece teaches the same method of directly injecting/delivering CD271+ mesenchymal stem cells to cardiac tissue as disclosed in the instant specification at paragraph [0131], wherein CD271+ cells were shown to have a high degree of engraftment and being capable of differentiating to myocytes and vascular cells (i.e. myocardial and vascular lineages).
Thus, because McNiece teaches administering the same stem cell composition directly to the same cardiac tissue as the claimed method, McNiece’s stem cells will necessarily differentiate into myocytes (i.e. myocardial lineage), thus meeting the limitations of claims 4 and 5. The fact that McNiece carries out the same method steps as in the instant application means that any and all results of the method of McNiece, whether recognized at the time of publication or not, were inherently achieved by the reference method.

As to Appellant’s argument that Herrmann’s teaching is contradictory to McNiece since Herrmann does not teach providing freshly isolated CD271+ stem cells, and thus fails to provide a rational underpinning for the modification of the cited art, as discussed 
In response to Appellant's argument that Herrmann’s teaching is contradictory to McNiece since Herrmann does not teach providing freshly isolated CD271+ stem cells, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
It is respectfully submitted that Herrmann is relied upon to support that it was well-known in the art that bone marrow-derived mesenchymal stem cells could be injected, i.e. engrafted, at infarct border zones in order to treat cardiovascular diseases or disorders. Herrmann is not relied upon for teaching freshly isolated CD271+ stem cells as this limitation is addressed by the combination of McNiece and McGonagie. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Appellant has further traversed the rejection of record on the grounds that the Examiner’s reliance on Herrmann for modifying the teachings of McNiece is unreasonable and only shows impermissible hindsight reasoning has been applied to formulate the rejection since Herrmann does not teach the use of freshly isolated CD271+ MSC precursors, as discussed in the Appeal Brief (last paragraph, page 18 to 
In response, it is respectfully submitted that Herrmann is relied upon to support that it was well-known in the art that bone marrow-derived mesenchymal stem cells could be injected, i.e. engrafted, at infarct border zones in order to treat cardiovascular diseases or disorders. Herrmann is not relied upon for teaching freshly isolated CD271+ stem cells as this limitation is addressed by the combination of McNiece and McGonagie. 
Further regarding Appellant’s assertion that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, as discussed in the Appeal Brief (last paragraph, page 18 to first paragraph, page 19), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, the rejection of record clearly takes into account the disclosures of McNiece (WO 2009/140452, published November 19, 2009) and Herrmann (published May 19, 2010), disclosed at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure.  The rejection of record (Final Office Action January 29, 2020, page 9) points to specific disclosures in the cited prior art that describe the limitations of Appellant’s claimed method.
	It is noted that the test for obviousness is what the combined teachings of references would have suggested to one of ordinary skill in the art. See In re Keller, 642 KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id.  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id., 82 USPQ2d at 1396 (see MPEP § 2141.03).

As to Appellant’s arguments regarding claims 4 and 5, as discussed in the Appeal Brief (pages 19-20), Appellant’s arguments have been fully considered, but are not found persuasive.
Appellant asserts the cited prior art is silent as to the differentiation of the administered CD271+ MSC precursors after administration to the patient, as discussed in the Appeal Brief (pages 20-21).
In response, as set forth in the Final Office action (page 10) McNiece teaches the CD271+ (non-adherent) stem cells can be injected directly into cardiac tissue (paragraph [0095]). McNiece teaches the same method of directly injecting/delivering CD271+ mesenchymal stem cells to cardiac tissue as disclosed in the instant specification at paragraph [0131], which CD271+ cells were shown to have a high degree of engraftment and being capable of differentiating to myocytes and vascular cells (i.e. myocardial and vascular lineages).
Thus, McNiece teaches the same method of administration as disclosed in the instant specification at paragraph [0131], which discloses that CD271+ MSC precursors have a high degree of engraftment and being capable of differentiating to myocytes and In re Spada, 911 F.2d 705, 709, 15 USPQ 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01. The burden is shifted to Appellant to show that the prior art product does not inherently possess the same properties as instantly claimed.

Appellant further traverses the rejection of claim 9 on the grounds that Kuci does not cure the asserted deficiencies of the combination of McNiece, in view of McGonagie and Herrmann, as discussed in the Appeal Brief (page 21).
Appellant’s argument has been fully considered, but is not found persuasive.
Appellants rely on the arguments used in traversing the rejection of claim 1 to also traverse this rejection without additional arguments. However, as explained above, the previous rejection stands.  Therefore, the response set forth above to arguments also applies to this rejection.


Respectfully submitted,
/EVELYN Y PYLA/Examiner, Art Unit 1633                                                                                                                                                                                                        
Conferees:
/JAMES D SCHULTZ/Acting SPE/Primary Examiner, Art Unit 1633    

/GARY BENZION/Supervisory Patent Examiner, Art Unit 1637                                                                                                                                                                                                                                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.